Citation Nr: 1213705	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 2003, for the grant of service connection for degenerative joint disease of the knees.

2.  Entitlement to an effective date earlier than July 20, 2005, for the award of a 50 percent disability rating for the service-connected bilateral pes planus.

3.  Entitlement to an effective date earlier than July 20, 2005, for the award of a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus prior to July 20, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and July of 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at a hearing held before a Decision Review Officer at the RO in March 2009.  In addition, he appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in May 2010.  Copies of the transcripts of these hearings have been associated with the claims file.

The Board notes that the Veteran's appeal was previously before it in August 2010 at which time it dismissed the claims for earlier effective dates pursuant to Rudd v. Nicholson, 20 Vet. App. 296 (2006) finding that the Veteran did not challenge the assigned effective dates until October 2007 (more than a year after the rating decisions granting the benefits were issued) and thus constituted free-standing earlier effective date claims.  The Veteran appealed the Board's dismissal of his claims to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the Veteran's appeal back to the Board.  In the Joint Motion for Remand, the parties agreed that the Board erred in dismissing the Veteran's claims without discussing the December 2007 Statement of the Case, which specifically stated that a Notice of Disagreement was received on May 24, 2007, or the Veteran's "APPEAL OF COMPENSATION RECEIVED IN AUGUST OF 2006", which bears a VA date-stamp of May 24, 2007.  After reconsideration, the Board finds that the October 2007 submission by the Veteran is a duplicate of the May 2007 submission noted by the parties in the Joint Motion for Remand.  Consequently, the Board finds that there was a timely Notice of Disagreement filed as to the assigned effective dates and will proceed to consider the Veteran's claims on the merits. 

Issues 2 through 4 listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a bilateral knee disability was received by VA on June 8, 1999.

2.  In a March 2000 rating decision, the RO denied service connection for degenerative joint disease of the knees on the basis that the claim was not well grounded.  

3.  In a rating decision issued on July 3, 2001, the RO readjudicated the Veteran's claim for service connection for degenerative joint disease of his knees on the merits based on the enactment of the Veterans Claims Assistance Act (VCAA) of 2000 (Public Law 106-475) and continued its previous denial.

4.  On July 3, 2002, the Veteran submitted a statement that can be reasonably construed to be a Notice of Disagreement with the RO's denial of service connection for degenerative joint disease of the knees in the July 2001 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of June 8, 1999, for the grant of service connection for degenerative joint disease of the knees are met.  38 U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.114, 3.160, 3.400, 20.201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants an effective date of June 8, 1999, the date of the Veteran's initial claim for service connection for a bilateral knee condition, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  
In the present case, in a rating decision issued in August 2006, the RO granted service connection for degenerative joint disease of the bilateral knees effective February 5, 2003, which the RO indicated was the date the Veteran's claim was received.  The Veteran contends he should receive an earlier effective date because he filed a timely Notice of Disagreement on July 3, 2002 as to a prior denial of service connection.
Procedurally, the Veteran's original claim for service connection for a bilateral knee condition was received by the RO on June 8, 1999.  The RO initially denied this claim in a rating decision issued in March 2000 on the basis that the claim was not well grounded.  In November 2000, the VCAA was enacted that eliminated the concept of a well-grounded claim and redefined VA's duty to notify and assist claimants.  See P.L. 106-475, 114 Stat. 2096 (2000).  The VCAA provided that under certain circumstances claims that had been previously denied as not well grounded and became final during the period from July 14, 1999 to November 9, 2000 may be re-adjudicated as if the denial had not been made.  Id. at Sec. 7(b).  In a rating decision issued on July 3, 2001, the RO readjudicated the Veteran's claim under this provision and continued its prior denial of service connection for degenerative joint disease of the knees.
In a statement received on July 3, 2002, the Veteran argued that he manifested knee problems during service due to his flat feet and undergoing training without any "shock absorbers."  In addition, he reiterated that he sought treatment twice during service for his knees.  Finally, he stated:  "FLAT FEET + ARMY = BAD KNEES AND A BAD BACK."  It is clear from these statements that the Veteran felt that service connection should be granted for his bilateral knee problems, but he did not specifically use the words "notice of disagreement."
Thus, within one year of the July 2001 rating decision, the Veteran provided a statement which clearly provides arguments of fact regarding why service connection for degenerative joint disease of the knees should be granted. Additionally, the Veteran specifically voiced his belief of entitlement to service-connected benefits which, when liberally construed, constitutes a Notice of Disagreement with the July 2001 rating decision.  See 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).   See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (filings must be read "in a liberal manner" or "sympathetically" to the veteran).  
Consequently, the Board finds that the Veteran filed a timely Notice of Disagreement as to the July 2001 rating decision that readjudicated the Veteran's claim for service connection for degenerative joint disease of the bilateral knees on the merits under the VCAA.  The July 2001 rating decision, therefore, never became final.  See 38 U.S.C.A. § 7105.  Consequently, when the RO granted service connection for degenerative joint disease of the knees in the rating decision issued in August 2006, it was a continuation of the appeal already initiated by the Veteran's July 2002 Notice of Disagreement.  The effective date assigned, therefore, should have been the date of the original claim for service connection.  In other words, the appropriate effective date for the grant of service connection for degenerative joint disease of the knees is June 8, 1999, as this was the date that the Veteran's original claim for service connection was received by the RO.  See 38 C.F.R. § 3.114; P.L. 106-475, 114 Stat. 2096 (2000), Sec. 7(b).  
For the foregoing reasons, the Board finds that an effective date of June 8, 1999, is warranted for the grant of service connection for degenerative joint disease of the knees.  To that extent, the appeal is granted.


ORDER

Entitlement to an effective date of June 8, 1999, for the grant of service connection for degenerative joint disease of the knees is granted.


REMAND

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  
Here, the RO granted service connection for bilateral pes planus in a rating decision issued on October 30, 2003.  On October 29, 2004, the RO received the Veteran's submission that consisted of a copy of a September 2003 VA feet examination report with hand-written comments made by the Veteran.  Such comments include statements regarding the fact that the Veteran has only received a 0 percent disability rating for his bilateral pes planus.  After reading this submission liberally, the Board finds that it constitutes a Notice of Disagreement with the initial 0 percent disability rating assigned in the October 2003 rating decision.  See 38 C.F.R. § 20.201 (a notice of disagreement must be in terms which can be reasonably construed as disagreeing with an adverse determination and a desire for appellate review).  See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (filings must be read "in a liberal manner" or "sympathetically" to the veteran).  

Consequently, the Board finds that there remains outstanding a claim for an initial compensable disability rating for the service-connected bilateral pes planus.  That issue is limited in time, however, due to the grant of a 50 percent disability rating effective July 20, 2005 (which the Board notes is the maximum rating permitted under the applicable Diagnostic Code).  

As there remains an outstanding Notice of Disagreement, the Board remands the claim for an initial compensable disability rating for service-connected bilateral pes planus prior to July 20, 2005, for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202. 

As for the Veteran's claims for earlier effective dates for the award of a 50 percent disability rating for service-connected bilateral pes planus and a TDIU, the Board finds these claims to be inextricably intertwined with the issue of entitlement to an initial compensable disability rating for service-connected bilateral pes planus prior to July 20, 2005, because the outcome of the RO's adjudication of that issue may affect the outcome of the earlier effective date claims.  Consequently, the effective date claims are remanded to be reconsidered after the RO adjudicates the Veteran's appeal for an initial compensable disability rating for his service-connected bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial compensable disability rating for service-connected bilateral pes planus prior to July 20, 2005.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

2.  Thereafter, the Veteran's earlier effective date claims for the award of a 50 percent disability rating for service-connected bilateral pes planus and a TDIU should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


